Under Section 4690 C. G. L., 2961 R. G. S., the Supreme Court holds two terms in each year commencing, respectively, on the second Tuesday in January and June. The January Term of the Supreme Court ended June 11, 1934. The June Term of this Court began June 12, 1934. On May 11, 1934, this Court rendered an opinion in the above styled cause reversing the judgment of the lower court. On June 11, 1934, counsel for the unsuccessful defendant in error placed in the United States mail at Miami a petition to recall the mandate and for permission to file petition for rehearing concerning the judgment of this Court entered May 11, 1934. The petition was not received by the Clerk of this Court at Tallahassee until June 12, 1934, upon which date it was marked filed by the Clerk.
The Supreme Court has no jurisdiction to consider the present petition because it was not filed during the term at which the judgment was rendered pursuant to which the mandate has issued, no special order having been made continuing jurisdiction over the cause until the present term. The petition was not "filed" in contemplation of law until it was actually received and "filed" by the Clerk of this Court on June 12, 1934, even though it was mailed on June 11th, properly addressed to the Clerk and forwarded by air mail, special delivery, with the intention that it should be *Page 510 
received and be filed by the Clerk on June 11th instead of on June 12th.
Papers which the law requires to be "filed" on or before a certain day at the capital of the State are not legally "filed" by merely placing them in the United States mail during the period of time permitted for filing them. Such papers should not only be mailed within the time allowed by law, but should be mailed sufficiently early to be received at the office of their destination before the time allowed by law expires for the "filing" of such papers.
It appearing that the present petition was not filed during the January Term, 1934, the same must be denied for lack of jurisdiction of the Supreme Court to consider it.
Petition denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.